UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ANN M. BRYANT,

                                     Plaintiff,
       vs.                                                        5:19-CV-1119
                                                                  (MAD/ATB)
CENTRAL SQUARE CENTRAL
SCHOOL DISTRICT,

                              Defendant.
____________________________________________

APPEARANCES:                                       OF COUNSEL:

JAMES D. HARTT, ESQ.                               JAMES D. HARTT, ESQ.
6 North Main Street
Suite 200F
Fairport, New York 14450
Attorneys for Plaintiff

BOND, SCHOENECK & KING, PLLC –                     JEFFREY F. ALLEN, ESQ.
ROCHESTER OFFICE
350 Liden Oaks, Third Floor
Rochester, New York 14625
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                        MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       Plaintiff, Ann Bryant ("Plaintiff"), commenced this action pursuant to the Americans with

Disabilities Act and the New York State Human Rights Law, alleging discrimination and

harassment in her workplace. See Dkt. No. 1. On November 25, 2019, Defendant moved to

dismiss pursuant to Rules 12(b)(6) and 12(c) of the Federal Rules of Civil Procedure. See Dkt.

No. 13-3. Plaintiff opposed Defendant's motion. See Dkt. No. 16. Presently before the Court is
Defendant's motion to dismiss the complaint in its entirety. For the following reasons,

Defendant's motion is granted in part and denied in part.

                                         II. BACKGROUND

        Plaintiff commenced this action on September 10, 2019, alleging disability discrimination,

hostile work environment, and constructive discharge, in violation of the Americans with

Disabilities Act and the New York State Human Rights Law. See Dkt. No. 1. Plaintiff was

employed by Defendant as a custodial worker from January 2011 until she retired in September

2019. Id. at ¶ 8. Plaintiff claims that she was assaulted and injured at work by a student in

January 2018. See id. at ¶ 14. Following the incident, Plaintiff claims she was subjected to a

hostile work environment when, among other things, Defendant's Director of Facilities, Paul

Brissette ("Mr. Brissette"), summoned her to his office on January 17, 2018. See id. at ¶ 15.

Plaintiff alleges that Mr. Brissette insisted that Plaintiff recount the details of her attack and

forced Plaintiff to watch a video depicting part of the alleged attack several times, causing

Plaintiff significant distress. See id. at ¶¶ 16-20. Plaintiff claims that Mr. Brissette attempted to

convince her to drop her complaint by stating that the video did not show the student hitting her,

as she alleged. See id. at ¶ 26. Finally, Plaintiff claims that Mr. Brissette openly threatened her in

an attempt to get her to drop the complaint by telling her that if the police saw the video, she

would be in "big trouble." See id. at ¶ 27.

        Plaintiff sustained an injury to her rotator cuff as a result of the attack, causing her to take

a medical leave of absence in March 2018. See id. at ¶ 30. Plaintiff alleges that while she was

out on medical leave, she was denied "Longevity Pay," however, she ultimately received that pay.

Id. at ¶¶ 31-32. Following the attack, Plaintiff claims that she was made to feel "like a persona




                                                    2
non grata" and that the conduct described above led her to retire earlier than she otherwise would

have. See id. at ¶ 35.

       In its motion to dismiss, Defendant argues that Plaintiff's complaint must be dismissed

because she failed to raise her hostile work environment and constructive discharge claims in her

administrative complaints before the New York State Division of Human Rights ("DHR"). See

Dkt. No. 13-3 at 4. In response, Plaintiff argues that her allegations of harassment and

intimidation underlying her hostile work environment claim were included in her DHR complaint

and that her constructive discharge claim is "reasonably related" to the claims in her DHR

complaint. See Dkt. No. 16 at 3.

                                        III. DISCUSSION

       A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure tests the legal sufficiency of the party's claim for relief. See Patane v.

Clark, 508 F.3d 106, 111-12 (2d Cir. 2007). In considering the legal sufficiency, a court must

accept as true all well-pleaded facts in the pleading and draw all reasonable inferences in the

pleader's favor. See ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)

(citation omitted). This presumption of truth, however, does not extend to legal conclusions. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). Although a court's review of a

motion to dismiss is generally limited to the facts presented in the pleading, the court may

consider documents that are "integral" to that pleading, even if they are neither physically

attached to, nor incorporated by reference into, the pleading.1 See Mangiafico v. Blumenthal, 471




       1
         In addition to the complaint, the Court considered the following documents which were
either appended to or integral to the pleading: the DHR determination and Plaintiff's complaint to
DHR. See Dkt. No. 1-1 at 2-5; Dkt. No. 10-1 at 65-70.
                                                  3
F.3d 391, 398 (2d Cir. 2006) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 152-53 (2d

Cir. 2002)).

        To survive a motion to dismiss, a party need only plead "a short and plain statement of the

claim," with sufficient factual "heft to 'sho[w] that the pleader is entitled to relief.'" Fed. R. Civ.

P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (quotation omitted). Under this

standard, the pleading must include "enough facts to state a claim to relief that is plausible on its

face[,]" such that the "[f]actual allegations [are] enough to raise a right of relief above the

speculative level[.]" Twombly, 550 U.S. at 555, 570 (citation omitted). "The plausibility standard

is not akin to a 'probability requirement,' but it asks for more than a sheer possibility that a

defendant has acted unlawfully." Iqbal, 556 U.S. at 678 (citation omitted). "Where a complaint

pleads facts that are 'merely consistent with' a defendant's liability, it 'stops short of the line

between possibility and plausibility of "entitlement to relief.''" Id. (quoting Twombly, 550 U.S. at

557). Ultimately, "when the allegations in a complaint, however true, could not raise a claim of

entitlement to relief," or where a plaintiff has "not nudged [its] claims across the line from

conceivable to plausible, the[] complaint must be dismissed." Twombly, 550 U.S. at 558, 570.

        "Federal courts generally have no jurisdiction to hear claims not alleged in an employee's

EEOC charge, unless they are 'reasonably related' to those claims that were filed with the

agency." Melendez v. International Serv. Sys., Inc., No. 97-CV-8051, 1999 WL 187071, *6

(S.D.N.Y. Apr. 6, 1999) (quoting Butts v. City of New York Dep't of Hous. Preservation and Dev.,

990 F.2d 1397, 1401-02 (2d Cir. 1993)). The Second Circuit has recognized three situations

where claims are "reasonably related" to the allegations charged in an EEOC complaint: "1)

where the claim brought in the civil action concerns conduct which would fall within the

reasonable scope of the EEOC investigation; 2) where the claim alleges retaliation for filing the

                                                    4
EEOC charge; and 3) where the plaintiff alleges further incidents of discrimination carried out in

precisely the same manner alleged in the EEOC charge." Id. (citing Butts, 990 F.2d at 1402-03).

"The first type of 'reasonably related' claim . . . is essentially an allowance of loose pleading."

Butts, 990 F.2d at 1402-03. The Second Circuit has recognized that "EEOC charges frequently

are filled out by employees without the benefit of counsel and that their primary purpose is to

alert the EEOC to the discrimination that a plaintiff claims she is suffering." Id. "In determining

whether claims are reasonably related . . ., the Second Circuit has instructed district courts to

focus on 'the factual allegations made in the EEOC charge itself, describing the discriminatory

conduct about which a plaintiff is grieving." Delly v. H.I.R.E. Inc., No. 04-CV-1481, 2004 WL

2297821, *3 (E.D.N.Y. Oct. 13, 2004) (quoting Deravin v. Kerik, 335 F.3d 195, 201 (2d Cir.

2003)).

          Here, Plaintiff's complaint to the DHR included the same allegations that form the basis of

the hostile work environment claim in the present action. See Dkt. No. 1 at ¶¶ 14-29; Dkt. No.

10-1 at 68. Contrary to Defendant's assertion, a significant portion of Plaintiff's complaint to the

DHR was dedicated to her allegations about harassment and intimidation in her work

environment. See Dkt. No. 10-1 at 68-69. Although Plaintiff did not explicitly state that she was

subjected to a hostile work environment, the facts underlying her complaint amount to such an

allegation. See Benjamin v. Brookhaven Science Associates, LLC, 387 F. Supp. 2d 146, 155

(E.D.N.Y. 2005) (citation omitted) (noting that to determine whether a plaintiff's cause of action

is reasonably related to her administrative filing, the court should focus on "the factual allegations

in an [administrative] charge, rather than any legal theories stated therein"). Plaintiff's DHR

complaint describes the same interaction with Mr. Brissette in which she was repeatedly forced to

watch a video of her alleged attack and threatened to dissuade her from filing a complaint about

                                                   5
the attack. See Dkt. No. 10-1 at 68. Additionally, when asked to describe the acts of alleged

discrimination, Plaintiff checked the box entitled "Harassed/intimated me (other than sexual

harassment)." Id. at 67. The Court finds that the facts underlying Plaintiff's hostile work

environment claim were described in her DHR complaint. Accordingly, Defendant's motion to

dismiss is denied as to this claim. However, the same cannot be said for her constructive

discharge claim.

       Unlike her hostile work environment claims, Plaintiff's original complaint to the DHR

does not include any allegations about constructive discharge. See Dkt. No. 10-1 at 65-70. In

fact, Plaintiff notes that her constructive discharge claim could not have been alleged because "it

had not yet occurred." See Dkt. No. 16 at 11. Although it is not entirely clear when Plaintiff

announced or decided that she was going to retire, it clearly occurred long after the DHR

investigation concluded. See Dkt. No. 1 at ¶ 35 (indicating that Plaintiff retired "effective

September 24, 2019"). Plaintiff retired more than a year after the alleged harassment and

discrimination. See Dkt. No. 10-1 at 70. When a decision to retire/quit comes so long after the

conclusion of the administrative investigation and relevant conduct complained of, courts have

found that the claimed constructive discharge was not "reasonably related" to the claims in the

administrative complaint. See Field v. Tonawanda City School Dist., 604 F. Supp. 2d 544, 562-

63 (W.D.N.Y. 2009). Additionally, it appears that Plaintiff's constructive discharge claim would

involve distinct factual allegations from those investigated by the DHR.2 Accordingly, the Court




       2
          Notably, Plaintiff does not describe the conduct underlying her constructive discharge
claim. See Dkt. No. 1 at ¶¶ 38-40. Rather, Plaintiff claims only that "Defendant saw to it that
Plaintiff retire early in what can only be referred to as 'constructive discharge' inasmuch as
Defendant forced Plaintiff to leave the school district and to cease her employment with the
CSCSD, in a manner to be proven at or before trial." Id. at ¶ 39.
                                                  6
finds that Plaintiff's constructive discharge claim is not reasonably related to the claims included

in her DHR complaint. Thus, Plaintiff's constructive discharge claim is dismissed.

                                        IV. CONCLUSION

       After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Defendant's Motion to Dismiss (Dkt. No. 13) is GRANTED in part and

DENIED in part; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: February 3, 2020
       Albany, New York




                                                  7
